Title: From George Washington to Alexander Hamilton, 23 February 1791
From: Washington, George
To: Hamilton, Alexander



Sir
Wednesday noon 23d Feby 1791.

I have this moment received your sentiments with respect to the constitutionality of the Bill—“to incorporate the subscribers to the Bank of the United States.”
This bill was presented to me by the joint Commee of Congress at 12 oClock on Monday the 14th instant. To what precise period, by legal interpretation of the constitution, can the President retain it in his possession, before it becomes a Law, by the lapse often days?

Go: Washington

